
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(b)


Summary of CBS Corporation Compensation for Outside Directors
(As of May 23, 2007)


Directors of CBS Corporation (the "Company") who are not employees of the
Company or any of its subsidiaries (the "Outside Directors") receive
compensation for their service on the Board of Directors as follows:

Cash Compensation

•An annual retainer of $60,000, payable in equal installments quarterly in
advance, plus a per meeting attendance fee of $2,000; and

•The Chairs of the Audit, Compensation and Nominating and Governance Committees
each receive an annual retainer of $20,000, payable in equal installments
quarterly in advance, and the members of those committees receive a per meeting
attendance fee of $2,000.

Outside Directors may elect to defer their cash compensation under the CBS
Corporation Deferred Compensation Plan for Outside Directors, or any successor
plan.

Equity Compensation

Stock Options:

•an initial grant of 12,734 stock options to purchase shares of the Company's
Class B common stock on the date the director first joins the Board or becomes
an Outside Director, which options vest one year from the date of grant; and

•an annual grant of 5,093 stock options to purchase shares of the Company's
Class B common stock on January 31st of each year, which options vest in three
equal annual installments, on the first, second and third anniversaries of the
date of grant.

The exercise price of the stock options is the closing price of the Company's
Class B common stock on the New York Stock Exchange ("NYSE") on the date of
grant.

Restricted Share Units (RSUs):

•an annual grant of RSUs on January 31st of each year equal to $75,000 in value
based on the closing price of the Company's Class B common stock on the NYSE on
the date of grant, which RSUs vest one year from the date of grant.

RSUs are payable to Outside Directors in shares of the Company's Class B common
stock upon vesting unless the Outside Director elects to defer settlement of the
RSUs to a future date. Outside Directors are entitled to receive dividend
equivalents on the RSUs in the event the Company pays a regular cash dividend on
its Class B common stock. Dividend equivalents will accrue on the RSUs
(including deferred RSUs) in accordance with the 2005 RSU Plan for Outside
Directors until the RSUs are settled, at which time the dividend equivalents are
payable in shares of Class B common stock, with fractional shares paid in cash.

Other

Expenses

Outside Directors are reimbursed for expenses (including travel and lodging) in
accordance with the Company's normal travel policies incurred in attending
Board, committee and stockholder meetings.

--------------------------------------------------------------------------------





QuickLinks


Summary of CBS Corporation Compensation for Outside Directors (As of May 23,
2007)
